


Exhibit 10.60


AMENDED AND RESTATED

CARNIVAL CORPORATION

2001 OUTSIDE DIRECTOR STOCK PLAN

RESTRICTED STOCK

AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) made between Carnival Corporation, a
corporation organized under the laws of the Republic of Panama (the “Company”)
and _____ (the “Director”). The Company hereby grants to Director, on
____________ (the “Grant Date”), a Restricted Stock Award consisting of
__________ Shares (hereinafter called the “Restricted Shares”), on the following
terms and conditions and subject to the Director’s execution of this Agreement
and the terms and conditions of the Carnival Corporation Amended and Restated
2001 Outside Director Stock Plan (the “Plan”):

1.          The Company has adopted the Plan, which is incorporated herein by
reference and made a part of this Agreement. Each capitalized term used in this
Agreement and not otherwise defined herein shall have the meaning assigned to it
in the Plan.

2.          Subject to Sections 3 and 4, below, the Restricted Period as to the
Restricted Shares shall expire on the third anniversary of the Grant Date.

3.          Upon the Director’s termination of service as a member of the Board
due to death or Disability, the Restricted Period shall expire as to 100% of the
Restricted Shares. Upon the Director’s ceasing to be a member of the Board for
any reason other than death or Disability prior to the first anniversary of the
Director’s initial election to the Board, all of the Restricted Shares shall be
forfeited, the applicable stock certificates for such Restricted Shares shall be
returned to the Company and all rights of the Director to the Restricted Shares,
and as a shareholder in respect of the Restricted Shares, shall terminate
without further obligation on the part of the Company. Upon the Director’s
termination of service as a member of the Board for any reason other than death
or Disability on or after the first anniversary of the Director’s initial
election to the Board, the Restricted Period shall continue to expire in
accordance with Section 2 above. Upon the expiration of the Restricted Period
with respect to any Restricted Shares, the restrictions set forth in this
Agreement (particularly the restrictions described in Section 7 below) shall be
of no further force or effect with respect to such Restricted Shares.

4.          The Restricted Shares will be delivered to the Director pending the
expiration of the Restricted Period or the forfeiture of the Restricted Shares.

5.          The Director shall be the record owner of the Restricted Shares
until or unless such Restricted Shares are forfeited pursuant to Section 3 of
this Agreement or otherwise transferred in a manner not prohibited by this
Agreement, and, as record owner, shall be entitled to all rights as a
stockholder as to such Restricted Shares, including, without limitation, voting
rights with respect to the Restricted Shares.

6.          Pending the expiration of the Restricted Period, cash dividends and
stock dividends paid with respect to the Restricted Shares shall be paid
directly to the Director.



 


--------------------------------------------------------------------------------




2

 

 

7.          Upon the grant of the Restricted Shares, the Committee shall cause
one or more stock certificates registered in the name of the Director to be
issued. Each certificate representing Restricted Shares shall bear a legend
substantially in the form set forth below until the lapse of all restrictions
with respect to the Restricted Shares, as well as any other information the
Company deems appropriate:

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Carnival Corporation Amended and Restated 2001
Outside Director Stock Plan and a Restricted Stock Award Agreement, between
Carnival Corporation and the registered owner of this certificate. Copies of
such Plan and Agreement are on file at the offices of Carnival Corporation.

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

 

8.          None of the Restricted Shares, nor any right evidenced thereby, may,
at any time before the expiration of the Restricted Period with respect thereto,
be transferable in any manner other than by will or by the applicable laws of
inheritance, descent and distribution. In the Committee’s discretion, the
Restricted Shares may be transferred pursuant to a “qualified domestic relations
order” as defined in Section 414(p) of the Code or any similar domestic
relations order enforceable in the jurisdiction in which the Director resides.

9.          Nothing in the Plan or this Agreement confers on the Director the
right to continue to serve as a member of the Board.

10.        The Company’s obligation to deliver the Restricted Shares or other
property to the Director pursuant to this Agreement shall be subject to all
applicable federal, state, local and other applicable withholding requirements,
including the payment by the Director of any applicable federal, state, local
and other applicable withholding tax or social security contributions, and the
Company, Carnival plc or any Affiliate of the Company or Carnival plc has the
right, but not the obligation, to withhold or retain any Restricted Shares or
other property deliverable to the Director in connection with the Award of
Restricted Shares or from any compensation or other amounts owing to the
Director the amount (in cash, Shares or other property) of any required tax
withholding in respect of the Award of Restricted Shares and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.

11.        The Company’s obligations under this Agreement and the Plan with
respect to the Restricted Shares shall be subject to all applicable laws, rules
and regulations and such approvals by any governmental agency as may be
required.

12.           (a) If the Director is a resident of the UK, the Director and the
Company agree that if either of them so elects, they will each enter into an
irrevocable election either jointly or separately pursuant to section 431 of the
UK Income Tax (Earnings and Pensions) Act 2003 (in such form as is approved by
the Commissioners for Her Majesty’s Revenue and Customs) not later than 14 days
after the Grant Date of this award of Restricted Shares.

(b) Upon the expiration of the Restricted Period of any Restricted Shares, the
Director agrees to enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with the Plan or this Agreement.

 

2

 


--------------------------------------------------------------------------------




3

 

 

13.        This Agreement, together with the Plan, embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement; provided that, this Agreement is subject to the Plan, as
provided above, and, in the event there is any inconsistency between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
govern.

14.        This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Florida without regard to the principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Florida.

15.        The terms and provisions of this Agreement may be modified or amended
as provided in the Plan.

IN WITNESS THEREOF, the Company has caused these presents to be signed by its
duly authorized officer as of the ____ day of _____________ ____.

CARNIVAL CORPORATION

By:__________________________

Howard S. Frank

Title:

Vice Chairman & COO

 

 

 

ACCEPTED AND AGREED TO THIS

____ DAY OF ________, _____.

 

___________________________
_______, Director

 

 

 

3

 

 

 